1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     SERGIO PRADO,                                        Case No. 3:18-cv-00216-RCJ-CBC
10                                        Plaintiff,               ORDER
             v.
11
      C. ROWLEY, et al.,
12
                                      Defendants.
13

14

15
     I.     DISCUSSION
16
            Plaintiff, a pro se prisoner, previously filed an application to proceed in forma
17
     pauperis and submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No.
18
     4, 7.) The Court screened the complaint, dismissed the entire complaint, and gave
19
     Plaintiff leave to amend some of the claims. (ECF No. 6 at 12). The Court informed
20
     Plaintiff that, if he did not file an amended complaint within 30 days, the Court would
21
     dismiss the entire action with prejudice for failure to state a claim. (Id. at 13).
22
            Plaintiff now files a motion for voluntary dismissal. (ECF No. 8.) Pursuant to
23
     Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court
24
     order by filing “a notice of dismissal before the opposing party serves either an answer or
25
     a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court grants
26
     Plaintiff’s motion to voluntarily dismiss this action because no responsive pleading has
27
     been filed in this case. Therefore, the Court dismisses this action with prejudice.
28
                                                       1
1
     II.   CONCLUSION
2
           For the foregoing reasons, IT IS ORDERED that the motion for voluntary dismissal
3
     (ECF No. 8) is granted.
4
           IT IS FURTHER ORDERED that this action is dismissed in its entirety with
5
     prejudice.
6
           IT IS FURTHER ORDERED that the application to proceed in forma pauperis (ECF
7
     No. 4) is denied as moot.
8
           IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
9
     accordingly.
10

11                        21st day of May, 2019.
           DATED THIS        day of          2019.
12

13                                          UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                               2
